         Case 3:17-cv-06282-VC Document 122 Filed 03/08/19 Page 1 of 1




                               UNITED STATES DISTRICT COURT

                           NORTHERN DISTRICT OF CALIFORNIA


  YVETTE FELARCA, et al.,                           Case No. 17-cv-06282-VC
                 Plaintiffs,
                                                    ORDER RE DOCUMENTS FILED
          v.                                        UNDER SEAL
  BERKELEY UNIFIED SCHOOL                           Re: Dkt. No. 120
  DISTRICT, et al.,
                 Defendants.


       The plaintiffs were granted leave to file their financial affidavits under seal. See Dkt. No.

118. On March 6, 2019, they filed the incorrect documents under seal. See Dkt. No. 120. The

documents they filed are already filed publicly on the docket. See Dkt. No. 117. The plaintiffs

have until Monday, March 11, 2019 to file the correct documents under seal if they wish for

them to be considered.



       IT IS SO ORDERED.

Dated: March 8, 2019
                                              ______________________________________
                                              VINCE CHHABRIA
                                              United States District Judge
